Sandler, J.
(dissenting in part). In sustaining service on East Nassau Medical Group, the I.A.S. court observed that the Referee properly applied the “estoppel theory” set forth in Fashion Page v Zurich Ins. Co. (50 NY2d 265). I am in agreement with the court’s memorandum opinion, and for the reasons set forth in it, that the reliance on the Court of Appeals opinion was misplaced.
As the memorandum opinion correctly observes, the opinion in Fashion Page (supra) addressed the issue in terms on the right of a process server seeking to effect service on a corporation to rely under the circumstances presented on the claim of authority advanced by the person on whom the service was made. The opinion did not address the issue, although it could have been addressed under the facts presented, whether a corporate employee may be found to have been authorized by appointment under CPLR 311 (1) on the basis of practice and routine although the individual was not "expressly” so authorized.
It is important to observe, however, that in this court’s opinion in Fashion Page (69 AD2d 787), the result of which was affirmed by the Court of Appeals, it was found that the process was served on a person authorized under the law to receive it, and that the same view was taken by one Judge of *400the Court of Appeals in a concurring opinion. From a reading of the Court of Appeals opinion in Fashion Page, it is apparent that the court neither accepted nor rejected the ground assigned by this court for sustaining service. Accordingly, this court’s opinion in Fashion Page remains, for our purposes, an authoritative statement of the principle that service upon a corporate employee may be sustained on the basis of implied authority. Therefore, if it were to be accepted that the hearing minutes established implied authority to accept service, the single issue of law presented, undeniably a troublesome one, would be whether the rule adopted by this court in Fashion Page applies to service on a partnership employee in light of the absence in CPLR 310 governing service on a partnership of language with regard to service on an agent authorized to receive such service that appears in CPLR 311 (1), regulating service on corporations.
Preliminarily, and on any fair reading of the hearing minutes, it seems quite clear that Mrs. Buehlman, the person here served, was in fact authorized as a matter of ongoing routine and practice to receive service, and was in fact the person whom the partnership wished to receive service. The record discloses no support for the memorandum opinion’s suggestion that there was something questionable about her de facto authority to receive service.
Her testimony was clear and explicit. She testified that she was executive secretary of the defendant, and had been executive secretary for five years. When asked whether she was authorized to accept service of legal papers upon the medical group, she responded:
"Well, there is nothing written that says it. It is just that everybody gives all papers to me.
"Q. So legal papers have come to you in the past? A. Yes.
"Q. You have accepted them? A. Yes.”
She further testified that a person seeking to serve legal papers would normally encounter another secretary, who would either call her out or send the server into her office. She testified she would "generally” accept legal papers if she were present, and that on accepting such papers she would, as she did in this case, "make note of them and send them to our insurance carrier”.
She further téstified: "I just make a note of the time and date, and I just send that in a letter to the insurance carrier.” *401She stated that she would maintain a copy of the letter that she sent to the insurance carrier.
In addition, in responding on cross-examination to the question as to whether anyone ever designated her as an agent to receive service of summonses and complaints on behalf of the partnership, Mrs. Buehlman responded: "Nothing has really been designated. It is just part of my job to receive all papers.”
The import of this testimony is buttressed by Mrs. Buehlman’s testimony, carefully elicited by defense counsel on cross-examination, that if a process server requested that a partner be made available to accept service, she would in fact make such arrangements. This testimony confirms that in the absence of such a specific request it was her practice to accept process herself. Significantly, the defendant made no effort to introduce testimony that the partners in this medical group were not aware of the practice that had been followed, or that they would have disapproved the practice if aware of it. On any commonsense evaluation of the testimony, it is plain that the partners were aware of, and approved, a practice that had been followed for some years, the primary purpose of which was obviously to serve their convenience.
It is also clear that the insurance company servicing the defendant was aware from that which was included by Mrs. Buehlman in her letters to them that process was being accepted by someone who was not a partner. It is a fair inference from Mrs. Buehlman’s testimony that the insurance company at no time informed her that she had no right to accept process. Indeed, it is a reasonable inference from the testimony that no issue had previously been raised by the insurance company with regard to the acceptance of process, and that in this case the issue was raised only because the success of the motion would preclude the action on Statute of Limitations grounds.
I am perplexed by that part of the memorandum opinion that comes to the factual conclusion that the Deputy Sheriff made no inquiry as to Mrs. Buehlman’s authority, and the legal conclusions drawn from that factual conclusion. The Deputy Sheriff was not called to testify, apparently because plaintiffs’ counsel believed that Mrs. Buehlman’s testimony adequately established her authority to accept process. She herself had no individual recollection of the event except to the extent to which it was embodied in her letter to the *402insurance company—an absence of recollection which confirms that her acceptance of process in this case was not an isolated incident. It is surely doubtful on the basis of experience that the Deputy Sheriff, having been referred to Mrs. Buehlman by the receptionist, simply shoved his papers at her and made no effort to confirm her authority to accept process.
Even if it were to be supposed, contrary to normal experience, that the Deputy Sheriff made no inquiry as to Mrs. Buehlman’s authority to receive process, I disagree with the conclusion that the service of papers here would not have been reasonably calculated to give notice to the defendant. The record is clear that as a matter of practice the receptionist would have referred someone seeking to serve process to Mrs. Buehlman. It is unrealistic to suppose that process so served was not reasonably calculated to inform the defendant of the action. Moreover, if it were accepted that Mrs. Buehlman was in fact authorized to receive process, it is difficult to see any relevance to a failure, if there was such a failure, to make an appropriate inquiry as to her authority.
From the foregoing summary of the evidence it is clear that Mrs. Buehlman had been effectively authorized by the partnership to accept process, had done so on a regular basis with the knowledge and approval of the partners, and also with the knowledge of the insurance company, and that no previous challenge to the legal effectiveness of such service had ever been made. The finding that she had been effectively authorized to accept process is, of course, not automatically dispositive of the issue presented. As previously indicated, this court’s opinion in Fashion Page (supra), although sustaining the validity of service on a corporate employee on the basis of implied authority, did not address the issue of implied authority to accept service of a partnership employee.
Analysis of the issue appropriately starts with what I think may fairly be regarded as the general rule that a principal is bound by actions of an agent which the principal has authorized. The question presented is whether the phrasing of CPLR 310, providing that service on partners is service on the partnership, and making no reference to persons authorized by the partnership to accept service, overrides the general agency principle. Nothing in the language of the section explicitly negates the application of the usual rule, and I am aware of no persuasive reason why the usual agency rule is here inapplicable.
*403It is true, as reflected in decisions cited in the court’s memorandum opinion, that the dominant tendency has been to require strict compliance with statutory requirements for the service of process. But no case has been called to my attention which has ever held that someone defined in a relevant statute as a person upon whom service is to be made may not authorize another to do so. At least in the context of service on a business entity at its place of business, there would seem little reason why the normal rules of agency should not apply.
The critical issue, in my view, arises from the absence in CPLR 310, relating to service on a partnership, of language equivalent to that found in CPLR 311 (1), authorizing service on persons authorized by appointment to receive service, and the possible inference that the absence of such language was purposeful and designed to exclude the validity of service upon an employee authorized to receive it.
Analysis of CPLR 311 (1) strongly suggests that such an inference is unwarranted. In CPLR 311 (1), the Legislature undertook to set forth those officers and employees of a corporation as to whom service would be effective, wholly without regard to their actual authority within the corporation, and then in what seems to have been an effort to avoid the incorrect inference that service on anyone else would be invalid, went on to include "any other agent authorized by appointment or by law”. Accordingly, I do not believe that the absence of equivalent language in CPLR 310 is correctly interpreted as intended to override the usual agency principles, and to negate the authority of the partnership to authorize a trusted employee to accept service on its behalf.
In short, we are confronted here with a situation in which the Deputy Sheriff served the executive secretary of a partnership, apparently its principal administrative employee, who had accepted such service as a matter of routine practice for some years, with the obvious knowledge and approval of the defendants, and without any objection by the defendants’ insurer, which was regularly informed of this practice. It would be manifestly unjust if this action were to be precluded on Statute of Limitations grounds, and without regard to its possible merits, because of a belated challenge to the validity of such service brought by a partnership that was surely aware of the practice (as was their insurer) and had approved it.
*404Undeniably there are circumstances in which considerations of consistency, predictability and the like mandate what is an unjust result in an individual case and in a predictable group of cases. I see very little realistic basis for fear that sustaining service under the circumstances here presented, undeniably the just result in this and similar cases, would produce such undesirable consequences in comparable situations as to warrant construction of the governing section, although its language does not so require, as overriding traditional agency principles.
As already noted, the approach recommended here is consistent with that already adopted by this court with regard to service on corporations. At most, the suggested rule would simply make valid service on a partnership under circumstances which this court sustained as appropriate for service on corporations in our opinion in Fashion Page (69 AD2d 787, supra). Moreover, there seems very little reason to fear that prudent process servers, as a result of sustaining service here, will not in the usual situation continue to insist upon serving a partner where the action is against a partnership. It is surely a reasonable inference that the Deputy Sheriff in this case, as did those who had previously served process on the executive secretary of the defendant, did so because of a commonsense judgment that it was unnecessary to interrrupt doctors engaged in the treatment and examination of patients to require one of them to accept process.
The very most that I could see as a consequence of sustaining process under the circumstances presented is that it will result in additional hearings to determine whether partnership employees who accepted service were authorized to do so. Experience suggests that such hearings will occur only where the timing of the service presents the defendant with the opportunity, by vacating service, to defeat the action on Statute of Limitations grounds. I see no reason to believe that such additional hearings would unduly burden the courts, or would present issues that the courts are not capable of resolving appropriately.
Accordingly, the order of the Supreme Court, New York County (Arthur E. Blyn, J.), entered June 24, 1986, should be modified, on the law and the facts, without costs, to the extent of denying the motion of the defendant Cave to dismiss the action as against him for lack of personal jurisdiction, and should be otherwise affirmed.
*405Kupferman, Sullivan and Kassal, JJ., concur with Murphy, P. J.; Sandler, J., dissents in part in an opinion.
Order, Supreme Court, New York County, entered on June 24, 1986, modified, on the law and the facts, to the extent of rejecting the Referee’s findings, granting defendant East Nassau’s motion to dismiss the action against it based on its affirmative defense of lack of personal jurisdiction, denying the motion of defendant Cave to dismiss the action as against Cave for lack of personal jurisdiction, and reinstating the action as to him, and except as so modified, affirmed, without costs and without disbursements.